Mr. Justice Bean
delivered the following dissenting opinion.
But one question is necessarily involved in this suit, viz.: What force or construction shall be given to Chapter 53 of the Laws of 1915, amending Section 6121, L. O. L.? In strict harmony with that part of Article XI, Section 2 of the Constitution which provides that “corporations may be formed under general laws, but shall not be created by the legislative assembly by special laws,” the legislature enacted Chapter 39 of the Laws of 1909 (Section 6114, L. O. L., etc.), providing for the incorporation under general law of municipalities designated as ports. The act prescribes a form of petition for an election for the organization of a port, a form for proclamation of the result, and a form for an act of incorporation, or what may be termed, a charter for the municipality, when the same is adopted by the formation of a port under the provisions of the act. The law has been sustained and upheld at various times: Straw v. Harris, 54 Or. 424 (103 Pac. 777); Bennett Trust Co. v. Sengstacken, 58 Or. 333 (113 Pac. 863). This has always been done, as the writer understands, upon the theory that such general law furnishes convenient and serviceable machinery or forms to be used in the creation of ports. It does not purport to create a port, or confer any authority upon such a municipality, except by adoption thereof, by the legal voters of the district desiring to come within its provision and complying therewith; in other words, ports are purely voluntary corpora*28tions. In 1910 the Port of Astoria was organized in conformity to the directions of the act and pursuant to a general plan inaugurated and authorized by Article IV, Section la and Article XI, Section 2,. as amended in 1906, providing for local self-government. In making this compact the people of the Port of Astoria adopted as their act of incorporation or charter the many provisions of the law of 1909 detailing the powers and privileges of ports so organized. This document then served the people of that district as their warrant of authority or charter, for all intents and purposes, as fully as though the same had been enacted for this particular port by the people of the whole state. All this was in perfect harmony with the Constitution and the statute. In 1915 the legislative assembly, in furtherance of the plain mandate of our organic law, deeming it wise to extend the provisions of the act of 1909, and provide a further plan so that ports might avail themselves of additional privileges, if the people residing therein so desired, adopted Chapter 53 of the Laws of 1915, amending Section 6121, L. O. L., by adding to subdivision 5 thereof the following:
“Also to acquire, charter, own, maintain and operate steamboats, power boats, vessels and water crafts for the transportation of all kinds of merchandise, passengers and freight for hire, and to engage generally in the coastwise trade and commerce both domestic and foreign and in transporting for hire all kinds of merchandise and freight. Also to establish, operate and maintain water transportation lines in any of the navigable waters of the State of Oregon and waters tributary thereto, any portion of which may touch the boundaries of such port. Also to own, acquire, construct, operate and maintain railroad terminal grounds and yards, and construct, operate and maintain such line or lines of railroad, with necessary *29sidetrack, turnouts and switches and connection and arrangements with other common carriers, as in the judgment of the port commissioners may facilitate water commerce between such point and points within the boundaries of the port as the port commissioners may from time to time determine, all for hire and to carry and transport freight and to move passenger trains thereon and thereover for hire. Also to engage generally in the business of buying and selling coal, fuel oil and all kinds of fuel for steamboats and power boats and power vessels of all kinds, and generally to do and cause to be done all things necessary and convenient, whether herein expressed or not to successfully carry out the powers herein granted.”
This, it should be kept in mind, should be read into the act of 1909 as a part thereof. In neither of the legislative enactments is any intention evinced to make the amendment mandatory or to in any way change any act of incorporation of a port then existing. On the other hand, the general plan prescribed in the first act is carefully preserved. The constitutionality of the amendment is not and cannot be questioned: Straw v. Harris, 54 Or. 424 (103 Pac. 777); Bennett Trust Co. v. Sengstacken, 58 Or. 333 (113 Pac. 863). The commissioners of the Port of Astoria, however, reading this amendment, and apparently forgetting that it was merely a suggested plan to be availed of by the voters or not, as they might elect, proceeded to enforce its provisions as though it had been regularly adopted, and prepared to expend the sum of $100,000 in the purchase and operation of steamboats, power boats, vessels and water crafts, etc., without the sanction in any manner of the legal voters of the port. This suit is the result.
The position of the commissioners is not sanctioned by either the organic law or legislative enactment. *30Reverting to the last section of the act of 1909, of which Section 6121, L. O. L., as amended, is now a part, we find the following declaration:
“Nothing in this act contained shall be construed as in any way altering or abridging powers now exercised or enjoyed, or by law authorized to be exercised or enjoyed by or reserved unto any such port or corporation heretofore created by and now existing under the laws of this state: Provided, however, that any such port or corporation heretofore organized and now in existence, may reincorporate under the provisions of this act.”
This emphasizes the intent expressed in the general features and language of the law to the effect that it was not supposed by the lawmakers that the amendatory enactment would be taken as a charter before being adopted by the electors of a port. Nowhere in the act is it manifest that it was the legislative will that the original or amendatory act should have a retroactive effect or change the status of the existing port. If, as. declared in the statute, it is necessary for a port to incorporate under and adopt as its law any part of the statute, it is just as essential that it adopt the whole, or the amendment of 1915, in the same manner. For a port to do this works no hardship; otherwise it would be possible for the legislative assembly to pass a general law for the organization of ports with little power, say 1 per cent, and after several ports were incorporated thereunder to amend the several acts of incorporation or charters by enacting a general law giving municipalities 99 per cent of the authority, without the consent of the electors of the district. In 1906 the people of the state changed their organic law and ordained as follows:
“Corporations may be formed under.general laws, but shall not be created by the legislative assembly *31by special laws. The legislative assembly shall not enact, amend or repeal any charter or act of incorporation for any municipality, city, or town. The legal voters of every city and town are hereby granted power to enact and amend their municipal charter, subject to the Constitution and criminal laws of the State of Oregon.”
That a port is a municipality is not questioned. To give the act of 1915 the force contended for by defendants would be to hold that the legislative assembly may enact, amend or repeal the act of incorporation of the Port of Astoria. That the legislature is inhibited from changing the act of incorporation of a municipality known as a port is just as plain as that such law-making body is enjoined from enacting, amending or repealing the charter of a city or town: Acme Dairy Co. v. Astoria, 49 Or. 520 (90 Pac. 153); Branch v. Albee, 71 Or. 188 (142 Pac. 598); City of Portland v. Nottingham, 58 Or. 1 (112 Pac. 28); Kalich v. Knapp, 73 Or. 558 (142 Pac. 594, 145 Pac. 22); McKeon v. City of Portland, 61 Or. 385 (122 Pac. 291); Pearce v. Roseburg, 77 Or. 195 (150 Pac. 855); State v. City of Portland, 65 Or. 273 (133 Pac. 62). Further, as already stated, the legislative branch of the state government has not expressed a willingness to amend such an act. It has, in so far as it has the power, granted the privilege to the people of the different ports to change the law under which they exist. The port law is in the nature of an enabling act. It is analogous to our old local option liquor law, which was ineffective in any part of the state until voted upon and adopted. Article IV, Section la, of the Constitution is as follows:
“The initiative and referendum powers reserved to the people of this Constitution are hereby further reserved to the legal voters of every municipality and district, as to all local, special, and municipal legisla*32tion, of every character, in or for their respective municipalities and districts. The manner of exercising said powers shall be prescribed by general laws, except that cities and towns may provide for the manner of exercising the initiative and referendum powers as to their municipal legislation. * * ”
This, as stated, was adopted at the same time as the first revision of Article XI, Section 2, and it is well settled that both should be read in pari materia. In Kalich v. Knapp, 73 Or. 558 (142 Pac. 594, 145 Pac. 22), Mr. Justice McNary declared the rule to be:
“The Constitution as it is now built withholds the legislature from amending any municipal charter by legislation, be it direct or indirect, general or special, which is properly and purely the subject of municipal concern and regulation.”
In Pearce v. Roseburg, 77 Or. 195 (150 Pac. 855), at page 859, the amended charter of the City of Roseburg did not limit the amount of money to be raised by taxation for the purpose of providing a sinking fund for the payment of the bonds mentioned in the amendment to the charter. Mr. Justice McBride, speaking for the court, said:
"The writer * * considers it is settled in this state that as to matters purely municipal the state legislature cannot intermeddle by either general or special legislation, although as to matters affecting the people generally the power of the legislature is still unlimited, and the latter proposition cannot be maintained unless this court shall materially modify its holding in Kalich v. Knapp.”
In Robertson v. City of Portland, 77 Or. 121 (149 Pac. 545, at page 547), Mr. Justice Harris, speaking for the court, announced the following:
“If the electors of a municipality choose to do all things that may lawfully be done, they must manifest *33that choice by their charter, and, if they are contented with the right to exercise less than the whole power, their decision is likewise written in the charter. When the legislature passed a special law amending a charter, it was deemed to be a special grant of power, and, if the voters of the entire state enact special legislation affecting a city charter, it would receive a like construction. The people of any municipality can now do that which the legislative assembly can no longer do, but at one time could do. * * The charter of a city is to its citizens and officers the measure of their authority over persons and property.”
Riggs v. Grants Pass, 66 Or. 266 (134 Pac. 776), is a case which, if followed, would be decisive of the one at hand. The city had by charter amendment authorized a bond issue of $200,000 for the purpose of building a railroad from the city to a point outside its limits. This amendment was adopted in 1912, at which time there was in existence no legislative authority from the state to exercise these extramunicipal rights. In 1913 the legislature passed an act authorizing cities to own and operate railroads running to points outside their limits; the law being general in its nature. One of the questions considered in the case was whether this act of the legislature validated the charter amendment, or in itself operated as an amendment of the city charter. Mr. Justice Eakin, speaking for this court, stated:
“Defendants insist that the legislative act of February 27, 1913 (page 541 of the Laws of 1913), gives validity to the charter amendment of December 18, 1912; but it can have no retrospective effect. It does not operate as an amendment of city charters; but charters may be amended to take advantage of powers granted. * * The attempted amendment to the charter was unauthorized when adopted, and the legislative act could give it no vitality. Neither it nor the legislative act authorized a particular issue of bonds to *34build a particular railroad or purchase any particular real estate; but before the city can have the benefit of the statute it must act affirmatively by making its charter conform to it, and then proceeding in the manner provided in its charter and ordinances.”
So in Churchill v. Grants Pass, 70 Or. 283 (141 Pac. 164), the right of the same city to own and operate a railroad to a point outside its limits as mentioned in the last case.was involved. It was held, in substance, that since the state had by general law given its consent to the exercise of this power, and the legal voters had determined in their charter to exercise the power, no objection could be found upon those grounds, clearly showing that two things are necessary in order to authorize a municipality to act in such matters, viz.: (1) The conferring of power; (2) the embracing of the authority within the charter or act of incorporation.
The construction of the law contended for would be repugnant to both sections of the Constitution quoted above: Farrell v. Port of Portland, 52 Or. 582 (98 Pac. 145); Kalich v. Knapp, 73 Or. 558 (142 Pac. 594, 145 Pac. 22). Overruling Farrell v. Port of Portland, 52 Or. 582 (98 Pac. 145), does not pave the way for upholding the decree of the lower court in accordance with the majority opinion. It is further necessary to eliminate from our organic law the injunction against the legislative assembly amending any “act of incorporation for any municipality. ’ ’ If the power to amend such a municipal document under a general law does not reside in the people of a port, then, such authority having been plainly withdrawn from the legislative assembly, resort must be had to the electorate of the whole state. This procedure does not seem to have been contemplated under the home rule scheme. Some of the difficulties encountered in the Port of Portland Case have been obviated by the passage of the general port law. *35That case has been a guide for about eight years and cited with approval many times by this court. In the opinion of the writer, the majority opinion unsettles several other decisions in this state under which rights have been established, and suggests its own weakness in this: That after a few years its force, too, may perchance be annulled. As to this phase of the case we adopt as apropos the language of Mr. Justice Burnett in his dissenting opinion in Kalich v. Knapp, 73 Or., at page 587, 145 Pac., at page 27:
“Another doctrine equally well settled is that of stare decisis, to the effect that, when a decision has once been rendered, it amounts to an authoritative construction of the law, and should not be disregarded or overturned, except for very cogent reasons showing beyond question that on principle it was wrongly decided. The principle is that laws are largely conventional rules of action, and it is more important that the rule be settled as a guiding precept to the public than that by the action of the courts the law should be made to fluctuate like the tides: State v. Clark, 9 Or. 466; Multnomah County v. Sliker, 10 Or. 65; Despain v. Crow, 14 Or. 404 (12 Pac. 806); Corvallis v. Stock, 12 Or. 391 (7 Pac. 524); Sheridan v. Salem, 14 Or. 328 (12 Pac. 925); Paulson v. Portland, 16 Or. 450 (19 Pac. 450, 1 L. R. A. 673); Everding v. McGinn, 23 Or. 15 (35 Pac. 178).”
Yet, in order to conform to the will of the commissioners of a port exercising their supposed functions without the sanction of the people, whom they were chosen to serve, we are asked to give a force to a statute which was never intended by the makers thereof. This would open the door for the enactment by the legislature of laws governing ports, independent of the voters of the locality affected, and compel them to bear burdens of taxation which they never voluntarily assumed — a step in return to the old system which the *36people of the State of Oregon, have repudiated and laid aside.
For these reasons, I am compelled to withhold my assent to the classical opinion by Mr. Justice Harris.